Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 09/17/2021, with respect to the 112 rejections of 1-5, 7-9, and 11-13 have been fully considered and are persuasive.  The 112 rejections of 1-5, 7-9, and 11-13 have been withdrawn. However, 112 rejections still remain for claims 6 and 10. Please see below for full details.

Applicant’s arguments, see page 7-9 of applicant arguments/remarks, filed 09/17/2021, with respect to the rejection(s) of the independent claims under 35 USC 102 have been fully considered and are persuasive. Specifically the arguments that Weissenberger does not teach   a currently-selected field of view (FoV). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103. Please see below for further details.

Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any teaching.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 6, the phrases “ a currently-selected FoV” in lines 6 and 8-9 render the claim indefinite. It is unclear if “a currently-selected FoV” is different or the same as the “currently-selected FoV” disclosed in claim 1. 

Regarding claim 10, certain terms of the equation are unclear rendering the claim indefinite.
	It is still unclear what the difference between “Bc(t)” and “BC(t)” is. Applicant seemed to amend the claim to remove most of the “Bc(t)”, but still one remains. Therefore, the claim is considered indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weissenberger (US 5,623,207), in view of Kondo (US 2016/0274207).

Regarding claim 1, Weissenberger teaches a method for operating a magnetic resonance (MR) system, comprising: 
	acquiring, in an imaging region using a multi echo imaging sequence in which (i) an RF excitation pulse, and (ii) a plurality of RF refocusing pulses are applied as a plurality of applied RF pulses, MR signals of an object under examination [Fig. 1-8, wherein the pulse sequences disclose multi echo pulse sequences. The first RF pulse is an excitation pulse and the following RF pulses are refocusing pulses. See also rest of reference.];
[Fig. 2, see phase that is accumulated on φ1 line. See also similarly on Figs. 3-8. See also rest of reference.]; 
	determining a second accumulated phase of the magnetization in the object under examination due to concomitant magnetic fields occurring between a second pair of consecutive RF pulses of the plurality of applied RF pulses, the first accumulated phase and the second accumulated phase having a predetermined relationship with respect to one another [Fig. 2, see phase that is accumulated on φ2 line. See also similarly on Figs. 3-8. See also equations 16-21 rest of reference.]; and 
	executing one or more actions when a deviation from the predetermined relationship exceeds a threshold value [Col. 6, lines 55-67, measures are taken when there is a deviation. Therefore, the threshold would be any deviation of the phases. See also equations 16-21 rest of reference.].
	However, Weissenberger is silent in teaching in a currently-selected field of view (FoV).
	Kondo, which is also in the field of MRI, teaches determining a first phase change of a magnetization in the object under examination due to concomitant magnetic fields occurring between a first pair of consecutive RF pulses of the plurality of applied RF pulses in a currently-selected field of view (FoV) within the imaging  region that is used to perform the multi echo imaging sequence [Fig. 6, wherein the phase change is determined between the excitation pulse and first refocusing pulse. The phase change is determined for the same readout X’. Further, the currently selected FoV can be a slice of a plurality of slices to be imaged. Each slice is imaged using 1 TR, wherein 1 TR is shown in Fig. 6. See ¶0069-0071. See also rest of reference.] and determining a second phase change of the magnetization in the object under examination due to concomitant magnetic fields occurring between a second pair of consecutive RF pulses of the plurality of applied RF pulses in the currently-selected FoV [Fig. 6, wherein the phase change is determined between the first two refocusing pulses. The phase change is determined for the same readout X’. Further, the currently selected FoV can be a slice of a plurality of slices to be imaged. Each slice is imaged using 1 TR, wherein 1 TR is shown in Fig. 6. See ¶0069-0071. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings Weissenberger and Kondo because Weissenberger and Kondo both teach determining phases for multi-echo pulse sequences and because Kondo teaches that each multi-echo pulse sequence (similar to those shown in Weissenberger) can be used to image a slice and that it is known to image a plurality of slices using a plurality of TRs of the multi-echo pulse sequence [Kondo - ¶0069-0071]. 	

Regarding claim 2, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein executing the one or more actions comprises at least one of the following: informing a user of the MR system that the deviation exceeding the threshold value has occurred; increasing a time between the plurality of RF refocusing pulses; exchanging an assignment of a gradient in a readout direction and a gradient in a phase [Fig. 6, wherein bipolar gradients between the first two RF pulses are changed and used to equal out the phase. See also rest of reference.]; and deactivating a flow compensation that is active in at least one of the gradient directions.
	
Regarding claim 3, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches determining the first and second accumulated phases in a plurality of locations within the imaging region [Fig. 2, see phase that is accumulated on φ1 line and φ2. See also similarly on Figs. 3-8. See also rest of reference.]; and Docket No.: 26965-6074P20,0052 - 15-executing the one or more actions when the deviation exceeds the threshold value for each of the plurality of locations [Col. 6, lines 23-28, wherein the pulse sequence correction can be selected for all slice select, readout, and phase encoding gradients. These gradients correspond to gradients along the x, y, and z directions. Therefore, the correction is done along all three directions. See also Figs. 1-8 and rest of reference.].

Regarding claim 4, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the first accumulated phase and the second accumulated phase are determined without considering gradients applied in a phase encoding [Figs. 5-6, wherein the readout gradients are considered and not the phase encoding gradients. See also rest of reference.].

Regarding claim 5, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the first accumulated phase and the second accumulated phase are determined using gradients applied in a readout direction and a slice selection direction [Col. 6, lines 23-28, wherein the pulse sequence correction can be selected for both slice select and readout gradients. See also rest of reference.].

Regarding claim 6, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the first accumulated phase and the second accumulated phase are determined in at least a location [See also Figs. 1-8 and rest of reference.].
	Weissenberger is silent in teaching at least one of the following locations: in a hypothetical field of view in the imaging region in which signal losses due to the concomitant fields should be smaller than a predefined signal loss; in a central location of a currently-selected FoV that is used in the multi spin echo sequence; and in a plurality of points located on an edge of a currently-selected FoV that is used in the multi spin echo sequence.
	Kondo, which is also in the field of MRI, teaches at least one of the following locations: in a hypothetical field of view in the imaging region in which signal losses due to the [¶0078 and Fig. 6, wherein the phases are determined using vectors which includes central positions and edge positions. See also Figs. 7-8 and rest of reference.]; and in a plurality of points located on an edge of a currently-selected FoV that is used in the multi spin echo sequence [¶0078 and Fig. 6, wherein the phases are determined using vectors which includes central positions and edge positions. See also Figs. 7-8 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings Weissenberger and Kondo because Weissenberger and Kondo both teach determining phases for multi-echo pulse sequences and because Kondo teaches that each multi-echo pulse sequence (similar to those shown in Weissenberger) can be used to image a slice and that it is known to image a plurality of slices using a plurality of TRs of the multi-echo pulse sequence [Kondo - ¶0069-0071]. 	

Regarding claim 7, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the threshold value is a predetermined, fixed value [Equation 21 needs to be satisfied. Therefore, the threshold will be any phase deviation above 0. See also Col. 8, lines 15-25 and rest of reference.].

Regarding claim 8, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
[Equation 21 needs to be satisfied for the applied pulse sequence. Therefore, the threshold will be any phase deviation above 0. See also Figs. 1-8 and Col. 8, lines 15-25 and rest of reference.].

Regarding claim 9, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the first accumulated phase is determined between the RF excitation pulse and a first refocusing pulse, and wherein the second accumulated phase is determined between 2 consecutive RF refocusing pulses [Fig. 1-8, wherein the first phase is determined by the phase from at least the phase accrued between the first excitation pulse and first refocusing pulse and more. Further, the second phase is determined by the phase from at least the phase accrued between the first refocusing pulse and next refocusing pulse and more.].

Regarding claim 11, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the first and the second accumulated phase are determined using gradient strength values to be used in the multi echo imaging sequence [Figs. 1-8, the phase corresponds to the strength/amplitude of the gradients that were applied. See also rest of reference.].

Regarding claim 12, Weissenberger and Kondo teach the limitations of claim 12 for the same reasons as claim 1 above. Claim 12 is merely the apparatus version of method claim 1.

Regarding claim 13, Weissenberger and Kondo teach the limitations of claim 13 for the same reasons as claim 1 above. Claim 13 is merely the non-transitory computer-readable medium version of method claim 1.

Regarding claim 14, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the first accumulated phase and the second accumulated phase are determined in at least a location [See also Figs. 1-8 and rest of reference.].
	However, Weissenberger is silent in teaching wherein when the currently-selected field of view (FoV) deviates from a central location within the imaging region, the first and the second phase of the magnetization in the object under examination are determined for the currently selected FoV using a plurality of points located on an edge the imaging region.
	Kondo further teaches wherein when the currently-selected field of view (FoV) deviates from a central location within the imaging region, the first and the second phase of the magnetization in the object under examination are determined for the currently selected FoV using a plurality of points located on an edge the imaging region [¶0078 and Fig. 6, wherein the phases are determined using vectors which includes central positions and edge positions for every slice of the slices to be imaged. See plurality of points in Fig. 8. See also Fig. 7 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings Weissenberger and Kondo because Weissenberger and Kondo both teach determining phases for multi-echo pulse sequences and because Kondo teaches that each multi-echo pulse sequence (similar to those shown in Weissenberger) can be used to image a slice and that it is known to image a plurality of slices using a plurality of TRs of the multi-echo pulse sequence [Kondo - ¶0069-0071].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Weissenberger, in view of previously cited Kondo, and in further view of Zhou (US 6,008,647).

Regarding claim 10, Weissenberger and Kondo teach the limitations of claim 1, which this claim depends from.
	Weissenberger further teaches wherein the predetermined relationship indicates that the first accumulated phase is half of second accumulated phase, which is calculated by evaluating:

    PNG
    media_image1.png
    34
    456
    media_image1.png
    Greyscale
  [See equation in claim 1 and rest of reference.]
	 wherein the first accumulated phase and the second accumulated phase are determined by evaluating: 

    PNG
    media_image2.png
    27
    181
    media_image2.png
    Greyscale
 [See Equations 13-15. See also rest of reference.],
	wherein t0 denotes the time of the RF excitation pulse [Fig. 1, t0 is at the first excitation pulse.], wherein t1, t2, tn, and tn-1 denote respective time points of the refocusing pulses [Fig. 1, t1, t3, t5… is at the refocusing pulses. See also rest of figures.] with each time referring to a center of each respective refocusing pulse [Fig. 1, t1 and t3 is at the refocusing pulses. See also rest of figures.], and wherein Φc denotes an accumulated phase between time points t0 and t1 [Fig. 2, see phase that is accumulated on φ1 line. See also similarly on Figs. 3-8. See also rest of reference.],  wherein BO denotes a static magnetic field, x/y/z are spatial coordinates, and Gx(t), Gy(t), and Gz(t) are the time-varying gradients applied in these directions [See Col. 3, lines 13-66. See also rest of reference.].
	However, Weissenberger and Kondo are silent in teaching 
    PNG
    media_image3.png
    40
    470
    media_image3.png
    Greyscale
and wherein γ denotes a gyromagnetic ratio.
	Zhou, which is also in the field of MRI, teaches herein 
	 wherein the first accumulated phase and the second accumulated phase are determined by evaluating: 
	
    PNG
    media_image2.png
    27
    181
    media_image2.png
    Greyscale
 [See Equations 12a-c. See also rest of reference.],  

    PNG
    media_image3.png
    40
    470
    media_image3.png
    Greyscale
 [See Equations 12a-c, 24-25. Equations 12a-c and 24-25 mathematically correspond to the claimed equations See also rest of reference.],
[See Equations 12a-c. See also rest of reference.], wherein B0 denotes a static magnetic field, x/y/z are spatial coordinates, and Gx(t), Gy(t), and Gz(t) are the time-varying gradients applied in these directions [Col. 1, lines 14-20; Col. 3, lines 61-67. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Weissenberger and Kondo with the teachings of Zhao because Weissenberger, Kondo, and Zhao both teach multi echo sequences that are phase corrected for Maxwell errors and that Zhao teaches it is known to use the claimed equations to determine Maxwell terms [Zhao – See equations 12a-c and rest of reference.]. Therefore, it would have been obvious for a person having ordinary skill in the art to try using the equations disclosed by Zhao with the equations disclosed by Weissenberger because both prior art correct Maxwell terms.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.